Citation Nr: 0906512	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  04-38 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1  Whether there was clear and unmistakable error (CUE) in 
the February 1995 RO rating decision denying service 
connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than July 25, 
2002, for service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1963 to August 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above-referenced 
claims.  

In his October 2004 Appeal to the Board of Veterans' Appeals 
(VA Form 9), the Veteran requested a video-conference hearing 
to be held at the RO.  In July 2008, the Veteran submitted 
notice to the RO that he no longer wanted a hearing.  
Therefore, the request for a Board hearing at the RO is 
deemed withdrawn and the Board will continue with the appeal.  
See 38 C.F.R. § 20.704(d) (2008).

The Board also notes that the December 2008 Certification of 
Appeal (VA Form 8) includes that the issues of entitlement to 
service connection for asbestosis and diabetes mellitus as 
developed for appeal.  While the Board is unclear as to 
whether substantive appeals for these issues were perfected, 
the Board notes that in a July 2008 statement submitted by 
the veteran, such appeals were withdrawn in any case.  

For the reasons set forth below, this matter is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran initially filed a claim for a nervous disorder in 
August 1972.  His claim was denied by way of a November 1972 
rating decision.  

In July 1994, the Veteran filed a claim of service connection 
for PTSD.  In support of his claim, he identified his in-
service stressor as a fire that occurred in September or 
October of 1966, during his service aboard the U.S.S. 
Oriskany; the Veteran stated that one of his close friends 
died as the result of the fire.  Subsequently, the RO 
obtained the Veteran's private medical records, dated from 
February 1974 to January 1994, collectively, which were 
negative for a PTSD diagnosis.  By rating decision dated in 
February 1995, he was denied service connection for PTSD, as 
a diagnosis of PTSD was not shown by the evidence of record.  
The veteran did not appeal this decision, and it became 
final.  38 U.S.C.A. § 7105(C).  

In June 1995, the RO received information from the U.S. Army 
and Joint Services Environmental Support Group, regarding the 
Veteran's claimed in-service stressors.  The RO was informed 
that the 1966 command history and deck log extracts of the 
U.S.S. Oriskany confirmed that a fire occurred aboard ship in 
October 1966.  The death of the Veteran's friend was also 
confirmed.

In October 2002, the Veteran filed an application to reopen 
the claim of service connection for PTSD.  Thereafter, 
additional evidence in support of his application was 
obtained.  By rating action dated in February 2003, the RO 
granted service connection for PTSD, and assigned a 30 
percent disability rating, effective July 25, 2002.  The RO 
notified the Veteran of this determination and of his 
appellate rights in a letter dated February 14, 2003.

In March 2003, the Veteran submitted a notice of disagreement 
as to the assignment of July 25, 2002 as the effective date 
for his service-connected PTSD, and as to the initial 
disability rating of 30 percent.  He contended that he 
originally filed a claim for PTSD in 1972, but stated that at 
that time there was "no such thing" as PTSD.  He also 
indicated that he was misdiagnosed in the decision made in 
1995.  

By rating actions dated in August 2004 and May 2008, the 
Veteran was awarded an increased disability rating of 50 
percent and 100 percent, respectively, for his service-
connected PTSD, effective from July 25, 2002.  

In an August 2004 Statement of the Case (SOC), the RO 
recharacterized the effective date issue on appeal to include 
whether there was clear and unmistakable error (CUE) by not 
awarding an effective date earlier than July 25, 2002.  In 
the body of the Statement of the Case, the adjudicator 
asserted that "A claim of an earlier effective date is a 
claim of error and must be addressed pursuant to the 
procedures governing clear and unmistakable error."  It also 
appears that the RO interpreted the veteran's reference to 
being misdiagnosed at the time of the February 1995 rating 
decision denying service connection for PTSD as a claim for 
CUE.   

The Veteran filed a timely notice of disagreement (NOD) as to 
the effective date assigned for his PTSD and the award of a 
30 percent disability rating.  To the extent that the NOD is 
interpreted as a CUE claim regarding the February 1995 
decision denying service connection for PTSD, such claim is 
not a "downstream issue" of the February 2003 rating 
decision and must be adjudicated in a separate initial 
decision.  

The Board observes that final RO decisions may be reversed or 
revised on the grounds of clear and unmistakable error (CUE) 
upon the request of the veteran or upon the Secretary's own 
motion.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).    

Subsequent to the August 2004 SOC, the Veteran has maintained 
the issue of whether there was CUE in the February 1995 
rating decision that would allow the assignment of an 
effective date earlier than July 25, 2002, for service-
connected PTSD.  He presented his arguments in a January 2009 
informal hearing presentation.

Given the RO's interpretation of the Veteran's notice of 
disagreement as a CUE claim, the Board concludes that a 
REMAND is warranted in this case.  The Board notes that 
although the August 2004 SOC addressed whether there was CUE 
in the assignment of the July 25, 2002, effective date for 
the Veteran's service-connected PTSD, the issue of whether 
there was CUE in the February 1995 rating decision denying 
PTSD has not been clearly and properly set out in a separate 
rating decision.  Therefore, the Veteran and his 
representative should be provided with proper notice as to 
his CUE claim, and his claim should be readjudicated under 
the laws and regulations set forth by VA regulations.  See 38 
U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

In addition, because a finding of CUE in a prior rating 
action could render moot the appellant's earlier effective 
date claim on appeal, the Board finds that the CUE claim and 
the earlier effective date claim are inextricably 
intertwined.  See also Parker v. Brown, 7 Vet. App. 116 
(1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).  Under these 
circumstances, the Board finds that these issues should be 
considered together, and thus a decision by the Board on the 
Veteran's earlier effective dated claim would now be 
premature.  See Huston v. Principi, 18 Vet. App. 395 (2004); 
Henderson v. West, 12 Vet. App. 11, 20 (1998);  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran proper initial 
notice in compliance with the VCAA as to 
the claim of whether there was clear and 
unmistakable error (CUE) in the February 
1995 rating decision denying service 
connection for PTSD.

2.  Then adjudicate the issue of whether 
there was CUE in the February 1995 RO 
decision that denied entitlement to 
service connection for PTSD.   The Veteran 
and his representative should be notified 
of any decision and of his appellate 
rights. If a timely notice of disagreement 
is filed, the Veteran should be furnished 
a statement of the case and provided the 
requisite period of time for a response.

3.  Upon completion of the above, the RO 
shall readjudicate the issue of 
entitlement to an effective date prior to 
July 25, 2002 for service connection for 
PTSD.  If the decision remains adverse to 
the Veteran, issue a Supplemental 
Statement of the Case and allow the 
applicable period of time for the 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




